Citation Nr: 0942827	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-36 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to service connection for color blindness.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from  August 1966 to 
November 1986 when he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In February 2009, the 
Veteran testified before the undersigned Veterans Law Judge 
sitting at the RO.  A copy of the hearing transcript is 
associated with the claims folder and has been reviewed.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his Board hearing, it was indicated that the 
Veteran wished to withdraw his appeal of the denial of his 
claim for an evaluation in excess of 10 percent for bilateral 
hearing loss.

2.  During his Board hearing, it was indicated that the 
Veteran wished to withdraw his appeal of the denial of his 
claim for service connection for color blindness.

3.  Diabetes mellitus was not present in service or in the 
Veteran's first post-service year, or for many years after 
service and is not otherwise related to active duty. 
CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's 
substantive appeal on the issue of entitlement to an 
evaluation in excess of 10 percent for bilateral hearing loss 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2009).

2.  The criteria for a withdrawal of the Veteran's 
substantive appeal on the issue of entitlement to service 
connection for color blindness have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204(b), (c) (2009).

3.  Diabetes mellitus was not incurred in or aggravated by 
active military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case (SOC) has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (2009).

The record reflects that the Veteran perfected an appeal of a 
November 2006 rating decision that denied, inter alia, 
entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss and service connection for color 
blindness.  Thereafter, at a February 2009 hearing, it was 
indicated that the Veteran wished to withdraw his appeal of 
the denial of his claims for service connection for color 
blindness and increased rating for hearing loss.  This was 
done prior to a Board decision on these matters and qualifies 
as a valid withdrawal of the issues of entitlement to an 
evaluation in excess of 10 percent for bilateral hearing loss 
and service connection for color blindness.  See 38 C.F.R. § 
20.204.  Accordingly, these claims will be dismissed.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).  With regard to 
the claim for service connection for diabetes mellitus, in 
correspondence dated in March 2006, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist the Veteran includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case VA has 
obtained the Veteran's service and private treatment records.  
The Veteran was also accorded a Board hearing.  At the 
hearing the Veteran and his representative requested that the 
record remain open so that additional private treatment 
records could be submitted.  Such additional records were 
received in April 2009 along with a waiver of RO 
consideration.  The Veteran has not been accorded a VA 
examination pertinent to his claim, but the Board finds that 
an examination for the purpose of obtaining a nexus opinion 
is not needed.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the Veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R.  § 
3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Because these conditions have not been met, as will 
be discussed below, a VA examination is not necessary.  There 
is no medical evidence of diabetes mellitus in service.  
Consequently, the Veteran has not presented evidence 
indicating a nexus between a current disorder and service.  
Thus, there exists no reasonable possibility that a VA 
examination would result in findings favorable to the 
Veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.

III.  Service Connection for Diabetes Mellitus

The Veteran contends that he was diagnosed with diabetes and 
prescribed medication for diabetes by a private doctor while 
he was still serving on active duty.  Hearing Transcript 
(Tr.), pp. 3, 4.  Service treatment records do not reflect 
any complaints, treatment or diagnosis of diabetes or any 
diabetes- related symptoms.  The Veteran's separation 
examination dated in October 1986, which includes his report 
of medical history do not mention diabetes or any diabetes-
related symptoms.  In fact, in his reported history he 
described his "present health and medications currently 
used" as "Good but coughing."  On physical examination in 
May 1984 and at service discharge in October 1986, the 
urinalysis was negative for sugar, albumin or other 
abnormality.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may be presumed for 
certain chronic diseases, such as diabetes mellitus, which 
become manifest to a compensable degree within a prescribed 
period after discharge from service (one year), even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Despite the Veteran's contentions, there are no private 
medical records that show a diagnosis of diabetes and 
treatment with medication during his period of active 
military service, from August 1966 to November 1986.  Hearsay 
medical evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Moreover, his recollection of having diabetes mellitus 
diagnosed and treated in service is not consistent with the 
overall record.  The urinalyses conducted in service and at 
service discharge are negative for abnormality and 
subsequently dated records do not reflect that he was on 
medication for diabetes mellitus in the early 1990's when he 
was first diagnosed.  

The earliest private treatment records associated with the 
claims folder are dated in 1990.  The results of a glucose 
test taken in September 1990 show the Veteran's glucose level 
were "127 H."  In a private examination report dated May 
1992 the impression was blood sugar of 235, type II  
diabetes.  A November 1992 private treatment report from a 
follow-up visit provided an assessment, in pertinent part, of 
probable diabetes mellitus, type II, uncontrolled.  The 
treatment plan noted in the report was "Informational 
counseling concerning diabetes mellitus Type II and I will 
follow up in 1 month.  We will decide if he needs 
medication."  In a February 2002 private examination report 
the Veteran was diagnosed with "new onset" of Type II 
diabetes mellitus.  Subsequent private examination reports 
dated from 2003 to 2006 show diagnoses of diabetes mellitus, 
type II.  

While the Veteran contends that his diabetes had its onset in 
service, there is no competent evidence linking diabetes 
mellitus with any disease or injury in service, and no 
competent evidence establishing the onset of diabetes 
mellitus in service.  The record reveals that the Veteran 
first reported diabetes-related symptoms at a visit with a 
private physician in May 1992 and was diagnosed with type II 
diabetes.  This was more than five years following his 
retirement from active military duty.

The Board acknowledges that the Veteran is competent to offer 
statements of first-hand knowledge that he experienced 
symptoms associated with diabetes and was treated during 
service.  As a lay person, however, he is not competent to 
render a probative opinion on a medical matter, such as the 
onset of his diabetes mellitus or of medical diagnosis or 
causation.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v.  Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown,  10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In fact, the Veteran's statements about the initial onset of 
his diabetes mellitus while on active duty are outweighed by 
the absence of any clinical findings or notation of diabetes 
mellitus in service treatment records and service medical 
examination reports; and, by private treatment records 
showing a diagnosis of type II diabetes in May 1992 and a 
diagnosis of probable diabetes mellitus in November 1992.  
There is no competent evidence linking current diabetes 
mellitus with disease or injury during any period of active 
duty service.

Because the competent evidence fails to establish a link 
between currently shown diabetes mellitus and active duty, 
that diabetes mellitus became manifest to a compensable 
degree within a year after discharge from service, and that 
diabetes mellitus was diagnosed more than five years after 
service, the weight of the evidence is against the claim.  As 
the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).

Accordingly, the claim of entitlement to service connection 
for diabetes mellitus is denied.  


ORDER

The appeal of the denial of the claim of entitlement to an 
evaluation in excess of 10 percent for bilateral hearing loss 
is dismissed.

The appeal of the denial of the claim of entitlement to 
service connection for color blindness is dismissed.

Entitlement to service connection for diabetes mellitus is 
denied. 


REMAND

VA is obliged to provide an examination when the record  
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Service treatment records reflect episodes of elevated and 
borderline elevated blood pressure readings during active 
military duty that are interspersed with normal readings.  
The medical examination report at the time of the Veteran's 
enlistment examination in May 1996 showed a blood pressure 
reading of 134/68.  In March 1976 his blood pressure readings 
were 136/96 (sitting), 136/86 (standing) and 126/82 (lying); 
in April 1984 his blood pressure reading was 128/82; in June 
1984 his blood pressure reading was 122/80; in November 1984 
his blood pressure reading was 130/94.  On physical 
examination at service discharge in October 1986, blood 
pressure reading was 140/96.  Thereafter, three days of blood 
pressure checks were done.  The three-day averages were 
125/76 (recumbent), 129/85 (sitting) and 133/85 (standing), 
though one blood pressure reading was 138/90.  The service 
treatment records do not include a diagnosis of hypertension.  

The Veteran testified at his Board hearing that he was 
diagnosed with hypertension prior to his release from active 
duty and his active duty status was extended three month so 
that they could get his blood pressure down.  He also stated 
that [during that time] he was put on medication to control 
his blood pressure.  Tr., pp. 7, 8.  In September 1990, the 
Veteran was seen following his involvement in a motor vehicle 
accident and his blood pressure readings were 140/104 and 
154/100.  The examiner noted that the Veteran seemed somewhat 
anxious.  He was diagnosed with muscle sprain secondary to 
whiplash in auto accident 9/20/90 and high blood pressure.  
On a follow-up visit in October 1990 his blood pressure 
recheck was 128/88, 146/104 and 144/96.  The impression was 
high blood pressure.  The physician noted that he may start 
the Veteran on anti-hypertensive medication at the next visit 
if his blood pressure remains high.  In November 1994 the 
Veteran was seen by his private physician who noted that the 
Veteran had some borderline blood pressure readings on his 
visits to that facility dating as far back as 1992.  He noted 
further that the Veteran had never been on anti-
hypertensives.  The assessment was essential hypertension.  
The treatment plan was to begin the Veteran on Norvasc and 
monitor blood pressure.

Where there is a reasonable possibility that a current  
condition is related to or is the residual of a condition or  
injury experienced in service, VA should seek a medical  
opinion as to whether the Veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any currently diagnosed hypertension.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review prior to the examination.  The 
examiner should provide a comprehensive 
report, and provide a complete rationale 
for any conclusions reached.

The examiner should note whether the 
Veteran currently has hypertension.  If 
so, the examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any currently 
diagnosed hypertension had its clinical 
onset in service or is otherwise related 
to the Veteran's active service.  

2.  Upon completion of the above- 
requested development, the RO/AMC should 
readjudicate the Veteran's service 
connection claim for hypertension.  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental SOC and given the opportunity 
to respond thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


